WISS, Judge
(dissenting):
For the reasons set forth in my separate opinion and that of the Chief Judge, in which I joined, in United States v. McGrath, 39 MJ 158, 172, and 169 (CMA 1994), I dissent from the majority opinion as to Issues I and II. See also United States v. Martindale, 30 MJ 172, 175-77 (Everett, C.J., dissenting). I would set aside the findings and sentence and, given the state of the record, dismiss the Charges and specifications. In this light, I do not need to address Issue III.